Citation Nr: 1146745	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-27 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than August 20, 2008, for the award of a total disability rating based on individual unemployability (TDIU rating).  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran had active service from April 1967 to November 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 RO rating decision that granted a TDIU rating, effective August 20, 2008.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  An unappealed January 2005 RO decision granted service connection and a 30 percent rating for a major depressive disorder, effective September 3, 2004.  

2.  The Veteran has not asserted that the January 2005 RO decision that, in pertinent part, assigned a 30 percent rating for a major depressive disorder was clearly and unmistakably erroneous (CUE).  

3.  An unappealed October 2007 RO decision increased the rating for the Veteran's service-connected residuals of adenocarcinoma of the prostate to 40 percent, effective January 19, 2007.  

4.  The Veteran has not asserted that the October 2007 RO decision that assigned a 40 percent rating for residuals of adenocarcinoma of the prostate, effective January 19, 2007, involved CUE.  

5.  On August 20, 2008, the RO received a claim for a TDIU rating.  

6.  A February 2009 RO decision granted a TDIU rating, effective August 20, 2008.  

7.  The evidence of record shows that the Veteran has been totally and permanently disabled since at least September 2000.  

8.  There is no medical evidence during the one-year prior to August 20, 2008, showing that the Veteran's service-connected disabilities increased in severity so as to preclude him from securing or following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for an effective date earlier than August 20, 2008, for the award of a TDIU rating, have not been met.  38 U.S.C.A. § 5110 (2002); 38 C.F.R. §§ 3.400, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The United States Court of Appeals of the Federal Circuit has held that once the underlying claim is granted, i.e., entitlement to a TDIU rating, further notice as to downstream questions, such as the effective date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  As such, no discussion of VA's duty to notify is necessary.  

As to VA's duty to assist, the Board observes that all pertinent evidence has been associated with the claims folder, and that Veteran does not contend otherwise.  As such, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that he will not be prejudiced by the Board's adjudication of his claims based on the current record.  

The provisions governing the assignment of the effective date of an increased rating are set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 38 C.F.R. § 3.400(o).  A claim for a TDIU is a claim for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23, 31-32 (2007); see also Hurd v. West, 13 Vet. App. 449, 451-52 (2000); Norris v. West, 12 Vet. App. 413, 420 (1999).  The general rule with respect to the effective date of an award of increased compensation, whether for an increased rating or for a TDIU, is that the effective date of award "shall not be earlier than the date of receipt of the application thereof."  38 U.S.C.A. § 5110(a).  This statutory provision is implemented by regulation that provides that the effective date for an award of increased compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of a claim for increased compensation.  If an increase in disability occurred within one-year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Dalton v. Nicholson, 21 Vet. App. at 31-32; Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad v. Brown, 5 Vet. App. 524 (1993); VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.  

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

Pursuant to 38 C.F.R. § 3.340(a) (2011), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran essentially contends that the award of the TDIU rating should be made effective in 2000 when he was determined to be totally and permanently disabled.  

The record shows that the Veteran did not appeal a January 2005 RO decision that granted service connection and a 30 percent rating for a major depressive disorder, effective September 3, 2004.  The Veteran also did not appeal an October 2007 RO decision that increased the rating for the Veteran's service-connected residuals of adenocarcinoma of the prostate to 40 percent, effective January 19, 2007.  Those decisions are final in the absence of CUE.  The Veteran has not specifically raised the issue of CUE in the January 2005 and October 2007 RO decisions, or, for that matter, in any other prior unappealed RO rating decisions.  

The Veteran first submitted a formal claim for entitlement to a TDIU rating on August 20, 2008.  A February 2009 RO rating decision granted a TDIU rating, effective August 20, 2008.  By this decision, the RO also increased the rating for the Veteran's service-connected major depressive disorder to 50 percent, effective August 20, 2008.  

The evidence of record, to include private and VA treatment records, VA examination reports, and records from the Social Security Administration (SSA) indicate that the Veteran was totally and permanently disabled due to service-connected disabilities, or later granted service connected disabilities in the case of his service-connected major depressive disorder, since at least September 2000.  

For example, a September 2000 attending physician statement from Dr. W. Galindez, M.D., related a diagnosis of major depression.  There were notations that the Veteran was totally disabled from his job, as well as any other work.  

A March 2002 treatment report from Dr. Galindez indicated a diagnosis of a major depressive disorder.  Dr. Galindez commented that the Veteran was unable to sustain any work performance.  

Records from the SSA indicate that the medical evidence established that the Veteran had severe impairments of major depression and disorders of the urinary tract (essentially his service-connected disorders).  The SSA determined that the Veteran had been disabled since August 2000.  

A December 2004 VA psychiatric examination report related a diagnosis of major depressive disorder, recurrent, severe, without psychotic features.  A Global Assessment of Functioning (GAF) score of 50 was assigned.  

The Board notes that the United States Court of Appeal for the Federal Circuit has explained that the provisions of 38 U.S.C.A. § 5110 governing the effective date to be assigned for an increased rating require "that a veteran's claim for increased disability compensation must be filed within one year of an increase in the disability, as shown by the evidence, in order to obtain an effective date earlier than the date of the claim."  Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (explaining the legislative intent to provide veterans with a one-year grace period for filing their claims).  Thus, when it is established that the increase occurred more than one year prior to the date an increased rating claim is received by VA, the effective date shall be the date that the claim was received, and no earlier.  See 38 U.S.C.A. § 5110(b)(2); Gaston v. Shinseki, 605 F.3d at 984.  

In this case, the evidence indicates that the Veteran was unemployable due to his service-connected disabilities, specifically his major depressive disorder and residuals of adenocarcinoma of the prostate, since at least September 2000, well before his formal claim for a TDIU rating was received on August 20, 2008.  As such, the evidence does not suggest that the Veteran was unemployable in the one year prior to the August 20, 2008, date of claim.  The Board finds, therefore, that a TDIU rating did not become factually ascertainable during the applicable time period so as to warrant an effective date earlier that the date of the Veteran's claim on August 20, 2008.  Thus, the RO has already assigned the earliest possible effective date for the Veteran's TDIU rating, and an effective date prior to August 20, 2008, for the award of a TDIU rating is denied.  


ORDER

An effective date earlier than August 20, 2008, for the award of a TDIU rating is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


